Name: 90/19/EEC: Commission Decision of 20 December 1989 approving the mechanism for differentiating between producers of heavy lambs and producers of light lambs in Spain (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural structures and production;  Europe
 Date Published: 1990-01-13

 Avis juridique important|31990D001990/19/EEC: Commission Decision of 20 December 1989 approving the mechanism for differentiating between producers of heavy lambs and producers of light lambs in Spain (Only the Spanish text is authentic) Official Journal L 011 , 13/01/1990 P. 0051 - 0051*****COMMISSION DECISION of 20 December 1989 approving the mechanism for differentiating between producers of heavy lambs and producers of light lambs in Spain (Only the Spanish text is authentic) (90/19/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), and in particular Article 4 (4) thereof, Whereas Article 4 (4) of Regulation (EEC) No 3013/89 provides for the introduction of a mechanism for differentiating between producers of heavy lambs and producers of light lambs; whereas the introduction of such a mechanism is a prerequisite for the application during the 1990 marketing year of the arrangements provided for in Article 22 (8) of that Regulation; Whereas on 28 November 1989 Spain forwarded to the Commission a draft mechanism for differentiating between producers of heavy lambs and producers of light lambs; whereas the components of the mechanism provided for by Spain are likely to ensure suitable application of the provisions laid down in Articles 4 (3) and 5 (4) of Regulation (EEC) No 3013/89 pending the application of the Community measures to be adopted on the subject, HAS ADOPTED THIS DECISION: Article 1 The mechanism for differentiating between producers of heavy lambs and producers of light lambs forwarded by Spain on 28 November 1989 is hereby approved. Article 2 This Decision is addressed to Spain. Done at Brussels, 20 December 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 289, 7. 10. 1989, p. 1.